Citation Nr: 0517708	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
anxiety.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional heart disability claimed 
to be the result of Department of Veterans Affairs (VA) 
treatment.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1975.

The instant appeal as to the hepatitis C claim arose from a 
July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied a claim for service connection for hepatitis C 
with anxiety.  The instant appeal as to the § 1151 claim 
arose from an August 2003 rating decision which denied the 
claim for § 1151 benefits.

The Board of Veterans' Appeals (Board) notes that the veteran 
provided testimony at a hearing before the undersigned 
Veterans Law Judge sitting in Boston, Massachusetts, in May 
2003.  In October 2003, the Board issued a decision which 
denied the benefit sought.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veteran's 
Claims (Court), and in January 2005 the Court granted a Joint 
Motion for Remand (Joint Motion).  The Joint Motion indicated 
that a remand was warranted for the Board to obtain a medical 
examination or opinion and for the Board to provide an 
adequate statement of reasons and bases.  

The appellant's attorney, in April 2005 correspondence with 
the Board, raised a claim for service connection for 
arthritis secondary to hepatitis C.  Since this issue has not 
been developed by the RO, it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the veteran's hepatitis claim, the Joint 
Motion indicated that a remand was warranted for the Board to 
obtain a medical examination or opinion for the purpose of 
determining whether the appellant's hepatitis C is linked to 
his service, as suggested by the July 2002 statement of Dr. 
H.L. Kolek.  

Turning to the claim for 38 U.S.C.A. § 1151 benefits, the 
current version of that law (applicable to claims received by 
VA on or after October 1, 1997; see VAOPGCPREC 40-97, 63 Fed. 
Reg. 31,263 (June 8, 1998)) provides, in pertinent part, that 
a veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, either by a VA employee or in a VA 
facility as defined in 38 U.S.C.A. § 1701(3)(A), and the 
proximate cause of the disability was (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (2) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).  The record does not indicate that 
these regulations were considered by the RO in the first 
instance.  On remand, the RO should consider and apply the 
new provisions.

The Board notes that the evidence of record reveals that 
there may be pertinent evidence which has not been associated 
with the claims folder.  The July 2000 report of Dr. M.A. 
Casey notes that the veteran was hospitalized in 1995 for 
what may have been an acute MI.  Further, the veteran 
prepared a list of medical treatment providers in a document 
dated May 3, 2000, but he did not indicate the dates of 
treatment or whether any of these providers treated his 
cardiac complaints.  Finally, a March 2000 VA treatment 
record indicated that the veteran had recently moved from 
California and had "an entire briefcase of medical 
records."  

The Board also notes that the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since February 1996.  Records from that agency are 
potentially relevant to the instant claim and should be 
obtained.

Under the circumstances-and in light of the fact that the 
Board cannot rule out the possibility that the aforementioned 
records could contain information germane to the veteran's 
§ 1151 claim-it is the Board's conclusion that further 
action is required to fulfill the duty to assist.  See 
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187-188 (2002) (absent review, the 
possibility that records could contain relevant evidence 
cannot be foreclosed).

Further, the Board finds that a VA medical examination with a 
medical opinion is warranted in order to decide the claim.  
The veteran contends that lack of proper treatment and 
diagnosis on the part of VA beginning with his March 2000 
treatment led to a worsening of his heart condition and an 
episode of syncope with resultant surgery.  The December 2004 
statement from Dr. J.R. Cook indicated that the veteran's 
heart disorder existed prior to his episode of syncope in 
August 2000.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should arrange for a VA medical 
opinion with examination of the veteran by a 
physician with appropriate expertise.  The 
physician is to provide an opinion as to 
whether it is least as likely as not (i.e., 
is there a 50/50 chance) that the veteran's 
hepatitis C is related to service, including 
being injected with an air gun or jet gun, 
sharing razors, and using a toothbrush used 
to scrub bathroom tile.  The rationale for 
all opinions expressed should be provided.  
The claims files, including a copy of this 
remand, must be made available to the 
examiner for review.  

2.  The RO should make efforts to obtain a 
complete copy of any and all relevant records 
of treatment for the veteran's heart 
disorder.  The RO should contact the veteran 
and request that he:

(a)  provide the necessary 
authorization and adequate 
identifying information (name of 
facility, address, and dates of 
treatment) for development of the 
treatment records for his 1995 
hospitalization for a potential MI 
or any other medical treatment he 
received for his heart prior to 
March 2000; 

(b)  identify any pertinent cardiac 
treatment records from the list of 
providers dated May 3, 2000, and 
provide the necessary 
authorization(s); and

(c)  provide any relevant evidence 
in his possession, including any 
pertinent records relative to 
treatment for his heart from among 
those in the briefcase of medical 
records he showed VA health care 
professionals in March 2000.

3.  The RO should attempt to obtain a copy of 
the medical records upon which his award of 
SSA disability benefits was based, and a copy 
of any medical records associated with any 
subsequent disability determinations by the 
SSA.

4.  Thereafter, the RO should arrange for a 
VA medical opinion, with examination of the 
veteran, if necessary, by a physician with 
appropriate expertise.  The physician is to 
provide an opinion as to whether it is least 
as likely as not (i.e., is there a 50/50 
chance) that carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing treatment from March through July 
2000 or its failure to properly diagnose and 
treat the veteran's heart disorder during 
this time resulted in additional heart 
disability that was manifested by an episode 
of syncope in August 2000 followed by 
surgery.  The rationale for all opinions 
expressed should be provided.  The claims 
files, including a copy of this remand, must 
be made available to the examiner for review.   

5.  Thereafter, the RO should take 
adjudicatory action on the claims here in 
question.  With regard to the heart disorder 
claim, the RO should consider and apply the 
new regulations implementing the current 
version of 38 U.S.C. § 1151.  If the benefit 
sought remains denied, the RO should furnish 
a supplemental statement of the case (SSOC) 
to the veteran and his attorney.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.361.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims files should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




